UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7583



THOMAS HARRISON ENSMINGER,

                                           Petitioner - Appellant,

          versus


GEORGE W. TRENT, Warden, Mount Olive Correc-
tional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-113-2)


Submitted:   January 26, 1999              Decided:   March 4, 1999


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Harrison Ensminger, Appellant Pro Se. Scott E. Johnson, OF-
FICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Ensminger appeals the district court’s judgment and

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998) and denying his motion for appointment of

counsel.   We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Ensminger v. Trent, No. CA-97-113-2

(N.D.W. Va. Sept. 29, 1998).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2